DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 12/01/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  
Applicant has presented an amendment in limitation "and the clock generator is further configured to: being triggered by reception of transmission completion signals from all the plurality of pulse generators, stop the supply of the clock to the plurality of delay calculators and the plurality of pulse generators during the reception period of echo signals from the plurality of ultrasound transducers" in lines 15-17 of independent claims 1 and 19 which now recites subject matter from nonelected species 2 which was not elected by the applicant without traverse in their response filed on 04/17/2020. 
Elected species 1 does not stop the clock/ is not configured to stop the supply clock of the plurality of pulse generators during the reception period of echo signals from the plurality of ultrasound transducers –only that of clock of the delay calculators (see [0054] of the PG pub).
Conversely, non-elected species 2 & 3 disclose that the clock generator stops the supply of the transmission clock to the channel of the pulse generator which had transmitted a transmission completion signal of the transmission pulse as received by the pulse generator (see [0076], ST26-ST28 in FIG 7; [0109], in ST39-ST40 FIG. 10).
See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793